NO. 07-06-0171-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                SEPTEMBER 14, 2006
                          ______________________________

                               MICHAEL LOU GARRETT,

                                                               Appellant

                                             v.

                              DARRYL E. GLENN, ET AL.,

                                                      Appellees
                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 94,029-A; HON. HAL MINER, PRESIDING
                        _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Michael Lou Garrett, an indigent inmate, appeals from an order dismissing his suit

against Darryl E. Glenn and numerous other employees or agents of the Texas Department

of Criminal Justice as well as Caroline Woodburn, the District Court Clerk of Potter County,

and Christopher Champion Wike, an assistant attorney general for the State of Texas. He

contends that the trial court abused its discretion in dismissing the cause. We overrule the

issue and affirm the final order.
       On December 12, 2005, appellant filed, pursuant to Chapter 14 of the Civil Practice

and Remedies Code, his 150-page complaint addressing 83 grievances. The trial court

dismissed that complaint on March 30, 2006, finding that the claims were frivolous or

malicious. In support of that finding, it also stated that 1) the defendants were entitled to

qualified immunity from appellant’s federal law claims, to official immunity from his state law

claims, and to sovereign immunity from his claims of conspiracy, intentional torts, and

negligence, 2) appellant’s claims of denial of access to courts were belied by his affidavit

of previous filings, 3) appellant failed to attach a copy of the written decisions of his 83

grievances, and 4) a written decision on all but four of the grievances was received by

appellant more than 31 days prior to the filing of his petition. Appellant challenges all of

these findings on appeal.

       The trial court has broad discretion to dismiss lawsuits filed under Chapter 14 of the

Civil Practice and Remedies Code. Retzlaff v. Texas Dep’t of Criminal Justice, 94 S.W.3d

650, 654 (Tex. App.– Houston [14th Dist.] 2002, pet. denied). And, though several reasons

justifying the dismissal at bar were mentioned, we may affirm the decision if any of those

grounds are legitimate. Williams v. Texas Dep’t of Criminal Justice - Institutional Division,

176 S.W.3d 590, 593 (Tex. App.–Tyler 2005, pet. denied).

       Next, statute requires an inmate who files a claim that was subject to a grievance

to provide the trial court a copy of the written decision of the body entertaining the

grievance. TEX . CIV . PRAC . & REM . CODE ANN . §14.005(a)(2) (Vernon 2002). A handwritten

summary of the decision does not suffice. Bishop v. Lawson, 131 S.W.3d 571, 574 (Tex.

App.–Fort Worth 2004, pet. denied). Thus, the handwritten summaries provided by Garrett

of the 83 grievances filed with and considered by the prison’s grievance system fell short

                                              2
of meeting the statutory dictate. And, though he avers that his summaries reiterated the

findings verbatim, statute requires that a copy of the decision be provided.1 We cannot

ignore that which the legislature wrote and governor enacted.

        So, Garrett’s failure to comply with §14.005(a)(2) of the Civil Practice and Remedies

Code warranted dismissal of the suit. Moore v. Zeller, 153 S.W.3d 262, 264 (Tex. App.–

Beaumont 2004, pet. denied). And, the trial court did not err in so concluding.

        The order of dismissal is affirmed.



                                                           Brian Quinn
                                                           Chief Justice




        1
        Lacking an actu al co py o f the written decisio ns, we are unable to verify the acc uracy of Ga rrett’s
representation that his summaries are verbatim reiteration of those decisions.

                                                       3